        Case 1:20-cv-03871-GHW-SDA Document 77 Filed 06/14/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               6/14/2021
    Samantha Siva Kumaran,

                                  Plaintiff,
                                                              1:20-cv-03871 (GHW) (SDA)
                      -against-
                                                              ORDER
    Vision Financial Markets, LLC,

                                  Defendants.


STEWART D. AARON, United States Magistrate Judge:

          On May 28, 2021, this Court entered an Order addressing a motion to intervene that had

been filed in this case, as well as certain correspondence received from the parties regarding the

filing of a Second Amended Complaint. (See 5/28/21 Order, ECF No. 72.) On June 11, 2021,

Plaintiff Samantha Siva Kumaran timely filed a motion for reconsideration of the May 28 Order,

pursuant to Rule 59(b) of the Federal Rules of Civil Procedure and Local Civil Rule 6.3. 1 (See ECF

Nos. 75-76.) Kumaran’s motion also is, in part, in the nature of an appeal from my May 28 Order.

(See id.) To the extent that Kumaran is appealing my May 28 Order, such an appeal is within the

jurisdiction of District Judge Woods. However, the motion for reconsideration properly is before

me. See Joint Stock Co. Channel One Russ. Worldwide v. Infomir LLC, No. 16-CV-01318 (GBD)

(BCM), 2019 U.S. Dist. LEXIS 100279, at *7 n.2 (S.D.N.Y. Jun. 13, 2019) (“magistrate judges in this

district routinely entertain and determine reconsideration motions as to their own orders

pursuant to Local Civil Rule 6.3” (citing cases)).




1
 Kumaran’s motion also purports to seek reconsideration of earlier Orders of the Court. However, since
such motion was not filed within 14 days of such Orders, Kumaran’s motion is untimely with respect to
such Orders. See Local Civ. R. 6.3.
      Case 1:20-cv-03871-GHW-SDA Document 77 Filed 06/14/21 Page 2 of 3




        On a motion for reconsideration, the moving party must point to controlling decisions or

data that the Court overlooked. See McGraw-Hill Glob. Educ. Holdings, LLC v. Mathrani, 293 F.

Supp. 3d 394, 397 (S.D.N.Y. 2018). Here, Kumaran has done that with respect to one aspect of

her motion. My May 28 Order stated in part: “As the Court previously has held, Kumaran herself

lacks the authority to control the pleading on behalf of the other Plaintiffs. (See, e.g., 8/20/2020

Order ECF No. 13 (dismissing claims brought by Kumaran on behalf of other entities).)” However,

Kumaran correctly notes the Court’s observations during the April 30 conference that, as the

owner or majority owner of the corporate entities that are Plaintiffs, she controls the decisions

made by them. (See 4/30/21 Tr., ECF No. 74, at 6-12.)

        Accordingly, the Court hereby grants Kumaran’s motion for reconsideration in part and

shall issue today an Amended Order to supersede the May 28 Order. The Amended Order shall

contain all the same text as the May 28 Order, except that the single sentence and citation

referenced above shall be amended to read, as follows: “As the Court previously has held,

Kumaran herself lacks standing to file the pleading on behalf of the other Plaintiffs. (See, e.g.,

8/20/2020 Order ECF No. 13 (dismissing claims brought by Kumaran on behalf of other

entities).)”

        Kumaran’s motion does not otherwise refer to controlling decisions or data that the Court

overlooked and thus the Court denies the motion for reconsideration of the May 28 Order in all

other respects.

        The Clerk of Court is respectfully requested to mail a copy of this Order to pro se

Defendant Villa. In addition, a copy of this Order will be emailed to Defendant Villa by Chambers.

SO ORDERED.



                                                 2
     Case 1:20-cv-03871-GHW-SDA Document 77 Filed 06/14/21 Page 3 of 3




Dated:     New York, New York
           June 14, 2021

                                     ______________________________
                                     STEWART D. AARON
                                     United States Magistrate Judge




                                     3
